December16, 2013 Trust for Professional Managers 615 East Michigan Street Milwaukee, WI 53202 Ladies and Gentlemen: We consent to the incorporation by reference in this Registration Statement of our opinion dated August 26, 2010 regarding the sale of shares of the Performance Trust Total Return Bond Fund (n/k/a Performance Trust Strategic Bond Fund) and our opinion dated June 28, 2011 regarding the sale of Institutional Class and Retail Class shares of the Performance Trust Municipal Bond Fund, each a series of Trust for Professional Managers.In giving this consent, however, we do not admit that we are experts within the category of persons whose consent is required by Section 7 of said Act. Very truly yours, /s/ Godfrey & Kahn, S.C. GODFREY & KAHN, S.C. Offices in Milwaukee, Madison, Waukesha, Green Bayand Appleton, Wisconsin and Washington, D.C. Godfrey & Kahn, s.c. is a member of Terralex®, a worldwide network of independent law firms.
